Advanced Pipe Fitting Technologies, Inc Ste 810, NO: 98 Dong San Huan South Road Chaoyang District Beijing, P.R. China Tel: (8610) 5861-1818 775-201-8331 fax 775-232-1950 April 7, 2010 United States Security & Exchange Commission Division of Corporate Finance Attn: Era Anagnosti treet, N.E. Washington, DC 20549 Re: Advanced Pipe Fitting Technologies, Inc. Registration statement on Form S-1A, Amendment 4 File No: 333-164396 Dear Ladies and Gentlemen: The undersigned, Advanced Pipe Fitting Technologies, Inc. a Nevada corporation (the “Registrant”), has filed a Registration Statement on Form S-1/A (No. 333-164396) Amendment 4 on April 6, 2010 (the “Registration Statement”) with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended. The Registrant hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, actingpursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Registrant respectfully requests that the effective date of the Registration Statement be accelerated to end of business on April 8, 2010 or as soon thereafter as is possible. Advanced Pipe Fitting Technologies, Inc. By: /s/ Yanzhang Li Yanzhang Li, Chief Executive Officer
